Third District Court of Appeal
                               State of Florida

                          Opinion filed March 13, 2019.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D18-1396
                          Lower Tribunal No. 95-6485
                             ________________

                        John Edward Sanders, Jr.,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Richard L. Hersch, Judge.

      John Edward Sanders, Jr., in proper person.

     Ashley Moody, Attorney General, and Natalia Costea, Assistant Attorney
General, for appellee.


Before SALTER, SCALES and MILLER, JJ.

      PER CURIAM.

      John Edward Sanders, Jr. appeals a June 22, 2018 denial of his Florida Rule

of Criminal Procedure 3.800(a) Motion to Correct Illegal Sentence. In 1995, in
lower tribunal case number F95-6485, a jury convicted Sanders of (i) burglary with

an assault, (ii) robbery, and (iii) grand theft. The trial court sentenced Sanders as

an habitual violent felony offender, pursuant to section 775.084(b) of the Florida

Statutes (1995).1 This Court affirmed his conviction in Sanders v. State, 697 So. 2d

856 (Fla. 3d DCA 1997) (table).

       In 1995, the trial court based Sanders’s habitual violent felony offender

status on his conviction in lower tribunal case number F91-45810, in which

Sanders pled no contest to three counts of armed robbery and was sentenced to five

years in prison. In the instant appeal, Sanders argues that, in 1995, the trial court

had inaccurate pre-sentencing information upon which to determine Sanders’s

habitual violent felony offender status. This argument is a variation of an argument

Sanders made in an earlier and unsuccessful rule 3.800 motion. In his 2009 motion,

Sanders maintained that his enhanced sentence was improperly based on a 1992

crime in which he also pled guilty (lower tribunal case number F92-17107). The

trial court determined and we affirmed that Sanders’s habitual violent felony

offender sentence enhancement was based on the 1991 crimes of armed robbery.

Sanders v. State, 26 So. 3d 593 (Fla. 3d DCA 2009) (table).2

1 Sanders received a life sentence with a fifteen-year minimum mandatory for
burglary with an assault, a thirty-year sentence with a ten-year minimum
mandatory for robbery, and a ten-year sentence with a five-year minimum
mandatory for grand theft. The sentences were to be served concurrently.
2   During his years of incarceration, Sanders has filed several, additional,

                                         2
      We again confirm that Sanders’s habitual violent felony offender status and

accompanying sentence enhancement were based on his 1991 convictions for

armed robbery; that armed robbery was an appropriate predicate crime for habitual

violent felony offender status under the version of section 775.084(b) in effect at

the time of his sentencing; and that the trial court’s sentencing of Sanders was not

blemished by any misunderstanding of his past misdeeds.

      We, therefore, affirm the trial court’s denial of Sanders’s October 12, 2017

rule 3.800 motion.

                           ORDER TO SHOW CAUSE

      Sanders is hereby directed to show cause, within forty-five days of the date

of this opinion, as to why he should not be prohibited from filing further pro se

appeals, petitions, motions or other pleadings related to his conviction in circuit

court case F95-6485.

      If Sanders does not demonstrate good cause, we will direct the Clerk of this

Court not to accept any such filings unless they have been reviewed by, and bear

the signature of, a licensed attorney in good standing with the Florida Bar.



unsuccessful motions for post-conviction relief: Sanders v. State, 138 So. 3d 457
(Fla. 3d DCA 2014) (table); Sanders v. State, 134 So. 3d 467 (Fla. 3d DCA 2014)
(table); Sanders v. State, 13 So. 3d 1066 (Fla. 3d DCA 2009) (table); Sanders v.
State, 959 So. 2d 739 (Fla. 3d DCA 2007) (table); Sanders v. State, 906 So. 2d
1075 (Fla. 3d DCA 2005) (table); and Sanders v. State, 728 So. 2d 231 (Fla. 3d
DCA 1998) (table).

                                          3
      Additionally, and absent a showing of good cause, any further and

unauthorized filings by Sanders will subject him to appropriate sanctions,

including the issuance of written findings forwarded to the Florida Department of

Corrections for its consideration of disciplinary action, including the forfeiture of

gain time. See § 944.279(1), Fla. Stat. (2018).

      Affirmed; show cause order issued.




                                          4